Case 2:15-bk-12813-DS              Doc 557 Filed 05/11/20 Entered 05/11/20 15:47:16          Desc
                                    Main Document     Page 1 of 3



 1   Elissa D. Miller
     Chapter 7 Trustee
 2   333 S. Grand Avenue, Suite 3400
     Los Angeles, CA 90071
 3   (213) 626-2311
     emiller@sulmeyerlaw.com
 4

 5                                       UNITED STATES BANKRUPTCY COURT

 6                 CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 7

 8   In re                                                CASE NO. 2:15-bk-12813-DS

 9   HERTZ, JOHN EDWARD and                               Chapter 7
     HERTZ, DIANE GAMROTH
10                                                        NOTICE OF WITHDRAWAL OF DKT.
                        Debtors.                          NOS. 554 AND 555 RE TRUSTEE'S FINAL
11                                                        REPORT (TFR) AND NOTICE OF
                                                          TRUSTEE'S FINAL REPORT (NFR)
12
                                                          Hearing Date: June 2, 2020
13                                                        Hearing Time: 1:30 p.m.

14
                        The Chapter 7 Trustee hereby withdraws her "Trustee's Final Report (TFR)" filed
15
     on April 30, 2020 docket no. 554 and "Notice of Trustee's Final Report and Applications for
16
     Compensation and Deadline to Object (NFR)" filed on April 30, 2020 docket no. 555. The
17
     Chapter 7 Trustee has prepared an amended TFR in response to the filing of claim no. 28 which
18
     has been determined to be an allowed general unsecured tardy claim.
19

20
      DATED: May 11, 2020                             /s/ Elissa D. Miller
21                                                    Elissa D. Miller
22

23

24

25

26

27

28
     LVC 2688629V1 5/11/2020 (3:41 PM)
      Case 2:15-bk-12813-DS           Doc 557 Filed 05/11/20 Entered 05/11/20 15:47:16                      Desc
                                       Main Document     Page 2 of 3




                                PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): WITHDRAWAL OF DKT NOS. 554 AND 555 will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On May
11, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

ernard D Bollinger bbollinger@buchalter.com, IFS_filing@buchalter.com;smartin@buchalter.com
John H Conrad jconrad@gglts.com
Thomas N FitzGibbon tom@apexlaw.com, 8480579420@filings.docketbird.com
Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
Stanley E Goldich sgoldich@pszjlaw.com
Brian Matthew Grossman bgrossman@trgllp.com, bmg@bgrolaw.com;eantoniou@trgllp.com;mvera@trgllp.com
Stella A Havkin stella@havkinandshrago.com, havkinlaw@earthlink.net;r49306@notify.bestcase.com
M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rh
mfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
Edward A Hoffman eah@hoffmanlaw.com
Gregory K Jones GJones@dykema.com, cacossano@dykema.com;DocketLA@dykema.com
Kenneth G Lau kenneth.g.lau@usdoj.gov
Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
Stephen A Madoni stevemadoni@aol.com, nathally@madonilaw.com
Elissa Miller (TR) CA71@ecfcbis.com,
MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
Sheryl D Noel snoel@ch-law.com, kimburgia@ch-law.com
Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Hatty K Yip hatty.yip@usdoj.gov

                                                                     Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On May 11, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Deborah J. Saltzman
United States Bankruptcy Court
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1634
Los Angeles, CA 90012

                                                                     Service information continued on attached page.
      Case 2:15-bk-12813-DS                   Doc 557 Filed 05/11/20 Entered 05/11/20 15:47:16                                       Desc
                                               Main Document     Page 3 of 3
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
                     , I served the following persons and/or entities by personal delivery, overnight mail service, or (for
those who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the
judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later
than 24 hours after the document is filed.



                                                                                    Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 May 11, 2020                            Lupe V. Cortez                                        /s/ Lupe Cortez
 Date                                    Printed Name                                          Signature




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
